Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 1 of 18 PageID #: 853




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 BRANDI M. 1,                                    )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )    No. 1:19-cv-02972-JPH-DML
                                                 )
 ANDREW M. SAUL Commissioner of                  )
 Social Security Administration,                 )
                                                 )
                            Defendant.           )

             ENTRY REVIEWING THE COMMISSIONER'S DECISION

       Plaintiff Brandi M. seeks judicial review of the Social Security

 Administration's decision denying her petition for Disability Insurance Benefits

 and Supplemental Security Income. She argues that the ALJ's decision is

 unsupported by substantial evidence because the ALJ: (1) ignored evidence

 that supported Plaintiff's subjective symptoms when making a credibility

 determination; (2) ignored the possibility of her symptoms equaling a Listing

 and failed to hear evidence from a medical expert on the issue; and (3) failed to

 make a logical bridge between the evidence and the RFC and work ability

 determinations. See dkt. 7 at 3–4. For the reasons that follow, the decision is

 AFFIRMED.




 1To protect the privacy interests of claimants for Social Security benefits, consistent
 with the recommendation of the Court Administration and Case Management
 Committee of the Administrative Office of the United States courts, the Southern
 District of Indiana has opted to use only the first name and last initial of non-
 governmental parties in its Social Security judicial review opinions.
                                             1
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 2 of 18 PageID #: 854




                                       I.
                             Facts and Background

       Plaintiff was 32 years old at the alleged onset date of her disability. Dkt.

 7 at 4. She has the equivalent of a high school degree and worked in the past

 as a department and assistant manager in retail and as a referral coordinator

 at a medical clinic. Dkt. 5-2 at 43–45. Since the alleged onset date, Plaintiff

 has been diagnosed with Chiari malformation, dkt. 5-9 at 9, trigeminal

 neuralgia and headaches with nausea, dkt. 5-9 at 53, depression, dkt. 5-11 at

 27, and other ailments. She alleges that she is therefore "disabled within the

 meaning of the Social Security Act." Dkt 1 at 2.

       Plaintiff applied for Disability Insurance Benefits and Supplemental

 Security Income in April 2015 with an alleged onset date of February 2014.

 Dkt 5-2 at 11. The initial claim was denied on March 25, 2016 and Plaintiff

 requested a hearing on March 31, 2016. Id. Administrative Law Judge Joel

 Fina held a video hearing in May 2018, and issued his written decision denying

 Plaintiff's claim on July 26, 2018. Id. Plaintiff appealed to the Appeals

 Council, which denied review on in May 2019. Dkt. 5-2 at 2. Plaintiff brought

 this action asking the Court to review the denial of benefits under 42 U.S.C. §

 405(g) on July 18, 2019. Dkt. 1.

       In his decision, the ALJ followed the five-step sequential evaluation in 20

 C.F.R. § 404.1520(a)(4) and concluded that Plaintiff was not disabled. Dkt. 5-2

 at 13–24. Specifically, the ALJ found that:




                                         2
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 3 of 18 PageID #: 855




    •   At Step One, Plaintiff had not engaged in substantial gainful activity 2
        between the alleged onset date and the last date she was insured,
        December 31, 2017. Dkt. 5-2 at 13.

    •   At Step Two, she had "the following severe impairments: Chiari I
        malformation, status post decompression; history of trigeminal
        neuralgia; headaches; and major depressive disorder." Dkt. 5-2 at 13.

    •   At Step Three, she did not have an impairment or combination of
        impairments that met or medically equaled the severity of one of the
        listed impairments. Dkt. 5-2 at 13–14.

    •   After Step Three but before Step Four, she had the RFC "to perform
        sedentary work . . . except lifting/carrying 10 pounds occasionally and 5
        pounds frequently." She could "stand/walk approximately 2 hours per
        8-hour workday and sit approximately 6 hours." She could "never climb
        ladders, ropes, or scaffolds, kneel and crawl." She could "perform
        postural activities (i.e. climbing ramps/stairs, balancing, stooping,
        crouching) only on an occasional basis." She is limited "to frequent
        reaching, handling objects (gross manipulation), and fingering (fine
        manipulation)" with her right upper extremity. She needs to "avoid
        concentrated exposure to strobing/flashing lights and loud noise (such
        as which would be experienced in a factory setting)." She also needs "to
        avoid all exposure to unprotected heights and dangerous moving
        machinery." She is "limited to simple and routine tasks, in work
        performed at a variable pace, involving only end of day production
        requirements, and with no hurry or other periodic production quotas."
        She is also "limited to only occasional contact with the public in the work
        setting." Dkt. 5-2 at 16–17.

    •   At Step Four, Plaintiff "was unable to perform any past relevant work."
        Dkt. 5-2 at 22.

    •   At Step Five, considering Plaintiff's "age, education, work experience, and
        residual functional capacity, there were jobs in significant numbers in
        the national economy" that she could have performed. Dkt. 5-2 at 23.




 2 Substantial gainful activity is defined as work activity that is both substantial

 (involving significant physical or mental activities) and gainful (usually done for pay or
 profit, whether or not a profit is realized). 20 C.F.R. § 404.1572(a).


                                             3
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 4 of 18 PageID #: 856




                                         II.
                                   Applicable Law

       "The Social Security Act authorizes payment of disability insurance

 benefits . . . to individuals with disabilities." Barnhart v. Walton, 535 U.S. 212,

 214 (2002). "The statutory definition of 'disability' has two parts." Id. at 217.

 First, it requires an inability to engage in any substantial gainful activity. Id.

 And second, it requires a physical or mental impairment that explains the

 inability and "has lasted or can be expected to last . . . not less than 12

 months." Id. "The standard for disability claims under the Social Security Act

 is stringent." Williams-Overstreet v. Astrue, 364 F. App'x 271, 274 (7th Cir.

 2010). "Even claimants with substantial impairments are not necessarily

 entitled to benefits, which are paid for by taxes, including taxes paid by those

 who work despite serious physical or mental impairments and for whom

 working is difficult and painful." Id. at 274.

       When an applicant seeks judicial review, the Court's role is limited to

 ensuring that the ALJ applied the correct legal standards and that substantial

 evidence supports the ALJ's decision. Biestek v. Berryhill, 139 S. Ct. 1148,

 1151 (2019); Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004).

 "Substantial evidence is such relevant evidence as a reasonable mind might

 accept as adequate to support a conclusion." Id. In evaluating the evidence,

 the Court gives the ALJ's credibility determinations "considerable deference,"

 overturning them only if they are "patently wrong." Prochaska v. Barnhart, 454

 F.3d 731, 738 (7th Cir. 2006).



                                          4
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 5 of 18 PageID #: 857




       The ALJ must apply the five-step inquiry set forth in 20 C.F.R.

 § 404.1520(a)(4)(i)–(v), evaluating in sequence:

       (1) whether the claimant is currently [un]employed; (2) whether the
       claimant has a severe impairment; (3) whether the claimant's
       impairment meets or equals one of the impairments listed by the
       [Commissioner]; (4) whether the claimant can perform her past
       work; and (5) whether the claimant is capable of performing work
       in the national economy.

 Clifford v. Apfel, 227 F.3d 863, 868 (7th Cir. 2000). "If a claimant satisfies

 steps one, two, and three, she will automatically be found disabled. If a

 claimant satisfies steps one and two, but not three, then she must satisfy step

 four. Once step four is satisfied, the burden shifts to the SSA to establish that

 the claimant is capable of performing work in the national economy." Knight v.

 Chater, 55 F.3d 309, 313 (7th Cir. 1995).

       After Step Three, but before Step Four, the ALJ must determine a

 claimant's RFC by evaluating "all limitations that arise from medically

 determinable impairments, even those that are not severe." Villano v. Astrue,

 556 F.3d 558, 563 (7th Cir. 2009). In doing so, the ALJ "may not dismiss a

 line of evidence contrary to the ruling." Id. The ALJ uses the RFC at Step Four

 to determine whether the claimant can perform her own past relevant work

 and, if not, at Step Five to determine whether the claimant can perform other

 work. See 20 C.F.R. § 404.1520(e), (g). The burden of proof is on the claimant

 for Steps One through Four, but shifts to the Commissioner at Step Five. See

 Clifford, 227 F.3d at 868.




                                          5
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 6 of 18 PageID #: 858




       If the ALJ committed no legal error and substantial evidence supports

 the ALJ's decision, the Court must affirm the benefit denial. Barnett, 381 F.3d

 at 668. When an ALJ's decision is not supported by substantial evidence, a

 remand for further proceedings is typically appropriate. Briscoe ex rel. Taylor v.

 Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An award of benefits "is

 appropriate only where all factual issues have been resolved and the record can

 yield but one supportable conclusion." Id. (citation omitted).

                                        III.
                                      Analysis

       Plaintiff presents three arguments on appeal. First, she argues that the

 ALJ's decision is unsupported by substantial evidence because the ALJ did not

 give adequate weight to her subjective symptoms in making his RFC

 determination. Dkt. 7 at 3. Second, she alleges that the ALJ ignored the

 possibility of her symptoms equaling Listing 11.02 and failed to hear evidence

 from a medical expert on the issue. Id. at 4. Finally, she argues that the ALJ

 failed to make a "logical bridge" between the evidence presented regarding

 Plaintiff's migraines and the light RFC. Id. Because the first and third

 arguments present substantially similar issues about the proper consideration

 of migraine evidence in the RFC determination, they have been combined for

 this analysis.

       A.    The ALJ's Treatment of Plaintiff's Subjective Symptoms

       Plaintiff argues that the ALJ did not appropriately consider her

 description of the "intensity, persistence, and limiting effects of" her subjective



                                          6
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 7 of 18 PageID #: 859




 symptoms from headaches when he decided that she has the RFC for light

 work. Dkt. 5-2 at 21–27, 36–38. The Commissioner contends that, because

 the ALJ gave specific reasons supported by the record for his evaluation of

 Plaintiff's symptoms, his decision created a logical bridge between the evidence

 and his conclusion. Dkt. 7 at 14–15.

       SSR 16-3p instructs the ALJ to apply a two-prong test to weigh

 claimant's subjective symptoms. First, the ALJ "must consider whether there

 is an underlying medically determinable physical or mental impairment(s) that

 could reasonably be expected to produce the individual's symptoms, such as

 pain." SSR 16-3p, at *2; see also 20 CFR § 416.929. Second, if such an

 impairment is found, the ALJ must "evaluate the intensity and persistence of

 those symptoms to determine the extent to which the symptoms limit an

 individual's ability to perform work-related activities." Id. If there is a conflict

 between the plaintiff's description and the objective medical evidence

 presented, the ALJ must consider "other relevant evidence in the individual's

 case record" to resolve the conflict. SSR 16-3p, at *4; Arnold v. Barnhart, 473

 F.3d 816, 823 (7th Cir. 2007).

       An ALJ's subjective symptom evaluation is a credibility determination

 entitled to special deference and will be reversed only if patently wrong.

 Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Curvin v.

 Colvin, 778 F.3d 645, 651 (7th Cir. 2015)). "In determining credibility an ALJ

 must consider several factors, including the claimant's daily activities, her level




                                           7
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 8 of 18 PageID #: 860




 of pain or symptoms, aggravating factors, medication, treatment, and

 limitations." Villano, 556 F.3d at 562 (citing 20 C.F.R. § 404.1529(c)).

       Here, the ALJ reviewed Plaintiff's subjective assertions about her

 symptoms in depth, noting: her description of "constant pain in her head,"

 "numbness and tingling in her legs" that resulted in loss of balance and falling,

 feelings of dizziness and lightheadedness as well as nausea and vomiting

 caused by her headaches, flare-ups in pain that occur roughly 7–10 days each

 month, and other physical complaints. Dkt 5-2 at 17–18. The ALJ also

 acknowledged the testimony of Plaintiff's father who testified to his daughter's

 "good days and bad days" and about the help that he and his wife provide for

 tasks that Plaintiff cannot accomplish on her own. Dkt. 5-2 at 18.

       After outlining the testimony that Plaintiff presented about her subjective

 symptoms, the ALJ addressed the first prong of SSR 16-3p, assessing the

 evidence to determine if there is a "medically determinable impairment" that

 "could reasonably be expected to cause the alleged symptoms." Dkt. 5-2 at 21.

 He examined the medical records identifying Plaintiff's diagnoses of Chiari 1

 malformation and trigeminal neuralgia; her trips to the emergency room; the

 procedures she underwent to identify and treat her pain—including surgery,

 MRIs, nerve blocks, and pain medication; and appointments with a range of

 medical specialists and primary care providers. Id. at 18–20. This objective

 medical evidence led the ALJ to conclude that plaintiff's "medically

 determinable impairments could reasonably be expected to cause the alleged

 symptoms." Id. at 21.

                                         8
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 9 of 18 PageID #: 861




       However, the ALJ determined that, under the second prong of SSR 16-

 3p, Plaintiff's assertions about the "intensity [and] persistence . . . of these

 symptoms" were "not entirely consistent with the medical evidence and other

 evidence in the record." Id. Therefore, he turned to the "other relevant

 evidence in the case record" to consider how to resolve the conflict. SSR 16-3p,

 at *4. For example, the ALJ considered findings from two state medical

 examiners—Dr. Russell Lark, Ph.D., and Dr. Tracey Larrison, D.O.—who

 reviewed Plaintiff's case in March of 2016 and did not find a disabling

 impairment. Dkt. 5-2 at 16, 21.

       The ALJ also examined evidence consistent with Plaintiff's assertions,

 such as a statement from her mother submitted in 2015 during her initial

 application for benefits. Dkt. 5-2 at 21. The statement described the

 limitations Plaintiff experienced during a "flare-up," including having trouble

 walking to the point of needing a wheelchair and help with personal care. Id.

 The ALJ gave some, though not great, weight to this statement because

 Plaintiff's mother was "not familiar with SSA standards for disability" and was

 not a treating source or medical professional. Id.

       Finally, the ALJ considered evidence inconsistent with Plaintiff's

 description of the severity and intensity of her pain. He noted that no doctor

 told Plaintiff that she was unable to work, that there was a lapse in Plaintiff's

 seeking medical care between February 2016 and an ER visit in February

 2017, and that the record did not include any medical documents since the

 date of that visit. Id. at 20–21.

                                           9
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 10 of 18 PageID #: 862




        The ALJ recognized Plaintiff's statements that her lapses in care were a

  result of inconsistent health insurance coverage and financial difficulties. Id.

  at 20–21. However, the ALJ also noted that she "used to go to the hospital

  every 3–6 months" but now she did not have "as many flareups" or "consistent

  day to day pain." Id. at 21. Further, there were times when Plaintiff had

  health insurance coverage and still did not seek medical treatment. Id. at 20.

  She also testified that she had enough pain medication during this period

  because of a prior prescription. Id. at 21.

        In light of all of this "other relevant evidence in the case record" the ALJ

  concluded that her "assertion that the pain she experienced was so severe that

  it interfered with her ability to perform any work-related activity" was not

  supported by objective evidence. Id. at 21; dkt. 7 at 15.

        Plaintiff contends that this weighing of her testimony against the

  objective evidence amounted to an improper assessment of her personal

  credibility. Dkt. 7 at 22; Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016).

  However, assessments of the credibility of plaintiff's "assertions" are

  appropriate and necessary, "especially as such assertions often cannot be

  either credited or rejected on the basis of medical evidence." Cole, 831 F.3d at

  412 (emphasis in original). The ALJ therefore did not engage in an assessment

  of Plaintiff's personal credibility but examined the credibility of her assertions

  about her pain and its impact on her ability to work considering all "relevant

  evidence in the case record." Arnold, 473 F.3d at 823. He noted that "to find

  an individual 'disabled' requires more than finding that an individual is unable

                                          10
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 11 of 18 PageID #: 863




  to work without pain." Dkt. 5-2 at 22. With this standard in mind and

  considering the evidence that contradicted plaintiff's subjective reports about

  her pain, the ALJ concluded that there was not objective evidence that

  "realistically" supported her testimony. Id.

        While the ALJ did not ultimately find Plaintiff disabled, he did place

  greater restrictions on her work capacity than the state examiners who

  reviewed her case did. See dkt. 5-2 at 21. In particular, the ALJ concluded

  that she "needs to avoid concentrated exposure to strobing/flashing lights and

  loud noise (such as that which would be experienced in a factory setting)"

  because of her testimony that such lights and noises aggravate her migraines.

  Id. at 17, 21. Additionally, the ALJ restricted her to lifting no more than 10

  pounds and gave manipulative limitations based on her issues with her right

  upper extremity. Id. at 21.

        The ALJ thus gave Plaintiff a lighter RFC than the other reviewing

  examiners "because of and not in spite of" her testimony. Castile v. Astrue, 617

  F.3d 923, 929 (7th Cir. 2010). In short, the ALJ reviewed the evidence

  presented, weighed the credibility of the assertions, and gave specific reasons

  to support his finding that Plaintiff was not disabled. That created the required

  "logical bridge" between the evidence presented about Plaintiff's migraines and

  the light RFC. Because the ALJ gave specific reasons supported by the record

  and the evidence does not show that his decision was "patently wrong," it will

  not be disturbed. Hall v. Berryhill, 906 F.3d 640, 644 (7th Cir. 2018);

  Burmester, 920 F.3d at 510.

                                         11
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 12 of 18 PageID #: 864




        B.        The ALJ's Consideration of Listed Impairments

        Plaintiff argues that the ALJ failed to consider that her migraines could

  equal Listing 11.02, specifically Subsections B and D, which she contends "is

  the most closely related listing for consideration of migraine headaches." Dkt 7

  at 28. The Commissioner responds that Plaintiff had the burden of presenting

  evidence supporting a Listing and failed to provide more than a "cursory

  argument" for how the evidence met or equaled all the criteria of Listing 11.02.

  Dkt. 9 at 12-13.

        SSA's "Listing of Impairments" ("Listings") provides the specific medical

  conditions that, if met at Step Three in the ALJ's evaluation, qualify a person

  as disabled within the meaning of 20 C.F.R. § 404.1505 (a). 20 C.F.R. Pt. 404,

  Subpt. P, App. 1. If a claimant's medical impairments are not described in a

  specific listing, the ALJ "will compare the findings with those for closely

  analogous listed impairments. If the findings related to the impairment(s) are

  at least of equal medical significance to those of a listed impairment, [the ALJ]

  will find that the impairment(s) is medically equivalent to the analogous

  listing." Id.

        Claimants have the burden of proving disability, and an ALJ "will

  consider only impairment(s) [claimants] say [they] have or about which [the

  ALJ] receive[s] evidence." 20 C.F.R. § 404.1512(a). An ALJ's decision regarding

  impairments or medical equivalence must be supported by substantial

  evidence. Sims v. Barnhart, 309 F.3d 424, 429 (7th Cir. 2002). "Substantial

  evidence means such relevant evidence as a reasonable mind might accept as

                                          12
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 13 of 18 PageID #: 865




  adequate to support a conclusion." Dixon v. Massanari, 270 F.3d 1171, 1176

  (7th Cir. 2001). A claimant seeking to establish medical equivalence must

  "present medical findings equal in severity to all the criteria for the one most

  similar listed impairment." Sims, 309 F.3d at 428 (quoting Sullivan v. Zebley,

  493 U.S. 521, 530-31 (1990)) (emphasis in original). "An ALJ need not address

  every piece of evidence in his decision" and "need only build 'a bridge from the

  evidence to his conclusion.'" Id. at 429 (citing Green v. Apfel, 204 F.3d 780,

  781 (7th Cir.2000). A reviewing court may not reweigh the evidence or

  substitute its judgment for that of the ALJ. Overman v. Astrue, 546 F.3d 456,

  462 (7th Cir. 2008).

        There is no specific "migraine" or "headaches" Listing. Therefore, a

  showing of medical equivalence to a "closely analogous" Listing is needed to

  establish disability at Step Three based on migraines or headaches. SSR 17-

  2p. Plaintiff argues that her migraines are "closely analogous" to "dyscognitive

  seizures" under Listing 11.02B or 11.02D (previously 11.03). Dkt. 7 at 30.

  Listing 11.02 includes:

           ...

        B. Dyscognitive seizures (alteration of consciousness without
           convulsions or loss of muscle control), occurring at least once a week
           for at least 3 consecutive months despite adherence to prescribed
           treatment; OR
           ...

        D. Dyscognitive seizures occurring at least once every 2 weeks for at
           least 3 consecutive months despite adherence to prescribed
           treatment; and a marked limitation in one of the following:
              1. Physical functioning; or

                                            13
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 14 of 18 PageID #: 866




              2.   Understanding, remembering, or applying information; or
              3.   Interacting with others; or
              4.   Concentrating, persisting, or maintaining pace; or
              5.   Adapting or managing oneself.

  See 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02B, D.

        Plaintiff cites several District Court cases to support her position. See

  e.g. Kwitschau v. Colvin, No. 11 C 6900, 2013 WL 6049072, at *3 (N.D. Ill.

  Nov.14, 2013); Kaiser v. Colvin, No. 1:14-CV-01480-SEB-MJD, 2015 WL

  4138263, at *5 (S.D. Ind. July 7, 2015). She also cites an explanatory note in

  the SSA's "Program Operations Manual System" (POMS), which provides non-

  binding interpretation of regulations for internal use. Dkt. 7 at 30. The

  example explains that chronic migraines medically equal the 11.02 seizure

  listing when, while taking medication as prescribed, an individual experiences

  migraines lasting 4 to 72 hours at least twice or more weekly with symptoms

  including aura, alteration of awareness, and intense headache with throbbing

  and severe pain, as well as nausea, photophobia, and the need to lie down in a

  dark and quiet room for relief. Dkt. 7 at 30.

        Here, Plaintiff argues that the ALJ's listing decision was not supported by

  substantial evidence because the ALJ did not address or analyze whether her

  headaches were medically equivalent to Listing 11.02, specifically, 11.02B and

  D. Dkt. 7 at 29–31. However, Plaintiff's argument that the ALJ needed to sua

  sponte consider Listing 11.02 under these circumstances fails because (1)

  medical experts did not find that a listing applied, (2) Plaintiff has not

  articulated how the medical evidence meets the listing, and (3) Plaintiff has not



                                           14
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 15 of 18 PageID #: 867




  shown that existing precedents require the ALJ to raise in its written decision a

  listing that Plaintiff did not argue at the hearing level.

        First, Plaintiff's medical records were reviewed by a state-agency

  physician who found that the medical records did not contain enough evidence

  to find her condition medically equivalent to Listing 11.02. Dr. Tracey

  Larrison, a state-agency physician, reviewed Plaintiff's medical records in

  March 2016 prior to her hearing with the ALJ. In the report Dr. Larrison noted

  that "the claimant does not meet or equal any listing, particular consideration

  given to equaling the seizure listing for her trigeminal neuralgia, however, the

  frequency cannot be supported in the file given her psychological overlay." Dkt.

  5-3 at 33. This conclusion was then reflected in the Disability Determination

  and Transmittal form. Dkt. 5-3 at 20.

        When reviewing a claim for disability benefits, the ALJ "is responsible for

  the finding of medical equivalence." SSR 17-2p. However, "the ALJ may

  properly rely upon" the opinion of a state agency physician's determination that

  the claimant does not meet or equal a listing. Scheck v. Barnhart, 357 F.3d

  697, 700 (7th Cir. 2004). When the physician indicates on a Disability

  Determination and Transmittal Form that the Plaintiff is not disabled, this

  statement "conclusive[ly] establish[es]" that "consideration by a physician . . .

  designated by the Commissioner has been given to the question of medical

  equivalence at the initial and reconsideration levels of administrative review."

  Id. at 700 (citation omitted). The statement therefore provides "substantial




                                           15
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 16 of 18 PageID #: 868




  evidence support[ing] a finding that [a plaintiff does] not meet or equal a

  listing." Id.

        Second, Plaintiff, in her brief to this Court, does not indicate how the

  evidence of her migraine symptoms presented at the hearing meet or equal the

  listing criteria. Rather, plaintiff merely cites the listing criteria and the

  methods of proving the criteria, and then recounts her symptoms. Dkt 7 at 31.

  Listing 11.02 requires Plaintiff to present "medical findings equal in severity" to

  at least one event every two weeks for three consecutive months for subpart D,

  and at least every week for three consecutive months for subpart B, 20 C.F.R.

  Pt. 404, Subpt. P, App. 1, Listing 11.02B, D. But Plaintiff offers only a broad

  statement that "these headaches occur daily." Dkt 7 at 31. Because these

  statements about medical equivalence are not specific enough to show that

  Plaintiff's condition was "equal in severity" to the Listing requirements, Plaintiff

  has not shown the ALJ's decision was not supported by substantial evidence.

        While a failure on one criterion is enough, see Sims, 309 F.3d at 428

  (finding that claimant must meet "all" the listing criteria), the Listing also

  requires that the symptoms be consistent "despite adherence to prescribed

  treatment." 20 C.F.R. Pt. 404, Subpt. P, App. 1, Listing 11.02B, D. Here,

  Plaintiff notes that "[s]he received occipital nerve blocks which she found

  effective for left sided pain, but she still struggles with pain on the right side."

  Dkt. 7 at 31. However, considering her testimony that she did not seek out

  treatment for about a year and self-medicated throughout that time, dkt. 5-2 at

  21, this Court cannot say that the ALJ should have found that her symptoms

                                           16
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 17 of 18 PageID #: 869




  persisted "despite adherence to prescribed treatment" as required. 20 C.F.R.

  Pt. 404, Subpt. P, App. 1, Listing 11.02B, D.

        Finally, there is no binding precedent that requires an ALJ to sua sponte

  raise and discuss Listings. At the hearing, Plaintiff did not mention Listing

  11.02 or argued that her condition met or equaled that listing. Generally, an

  "ALJ's failure to explicitly refer to the relevant listing alone" does not

  necessitate reversal and remand. Rice v. Barnhart, 384 F.3d 363, 369 (7th Cir.

  2004); cf. Ford v. Saul, 950 F.3d 1141, 1157 (9th Cir. 2020) (finding that,

  because the plaintiff's attorney did not raise the issue of equivalence and

  "[b]ecause the ALJ did not have an obligation to discuss medical equivalence

  sua sponte, the ALJ did not err is failing to do so."). Here, Plaintiff has not

  presented a compelling reason why the ALJ's failure to raise and discuss

  Listings and medical equivalence should result in reversal and remand.

        This case is therefore not like Kaiser, where the court found that "the

  ALJ should have at least considered whether Plaintiff's [migraines] met or

  equaled" Listing 11.02. 2015 WL 4138263, at *5. Here, unlike in Kaiser,

  Plaintiff did not argue how her symptoms meet the specific criteria of the

  listing—instead, she presented cursory statements about her symptoms. See

  id. at *6–7; dkt. 7. Therefore, because the ALJ was not required to raise the

  listing on his own, and because Plaintiff did not argue the Listing at the




                                           17
Case 1:19-cv-02972-JPH-DML Document 10 Filed 01/12/21 Page 18 of 18 PageID #: 870




  hearing, the ALJ's failure to explicitly mention the Listing in his written

  decision was not error. 3

                                          IV.
                                       Conclusion


        The Court AFFIRMS the ALJ's decision denying the Plaintiff benefits.

  Final judgment will issue by separate entry.

  SO ORDERED.

  Date: 1/12/2021




  Distribution:

  Alison T. Schwartz
  SOCIAL SECURITY ADMINISTRATION
  alison.schwartz@ssa.gov

  Julian Clifford Wierenga
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  julian.wierenga@usdoj.gov

  Kirsten Elaine Wold
  HANKEY LAW OFFICE
  kew@hankeylaw.com




  3 The ALJ gave a detailed analysis of the Listings he considered including Listing 11.05
  ("benign brain tumor"), dkt. 5-2 at 40-41, and Listing 12.04 ("depressive bipolar"), dkt.
  5-2 at 15. Plaintiff does not challenge his handling of those Listings.
                                             18
